                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

SCOTT T. BEHLING,                                          )
           Plaintiff,                                      )
vs.                                                        )    No. 3:20-CV-3587-S-BH
                                                           )
ROBERT N. VIRDEN and                                       )
VANESSA EDWARDS,                                           )
          Defendants.                                      )    Referred to U.S. Magistrate Judge1

                                                      ORDER

          Before the Court is the plaintiff’s Motion of Dilatory Exception, received on May 17, 2021

(doc. 24). He contends that he has made numerous attempts to have the filing fee withdrawn from

his account, that his request must go through the mail room, and that there is a delay or obstruction

in the mail room. He seeks to stay the case for 90 days to allow him an opportunity to pay the fee.

The motion is liberally construed as a motion for an extension of time to pay the filing fee and is

GRANTED IN PART. The plaintiff’s deadline to pay the filing fee is extended by 30 days, until

June 18, 2021. If he fails to pay the timely fee, this case will be subject to dismissal without

prejudice as provided by Federal Rule of Civil Procedure 41(b). The findings, conclusions and

recommendation that the case be dismissed, dated April 9, 2021 (doc. 21), are hereby VACATED.

          SO ORDERED this 19th day of May, 2021.



                                                                 ___________________________________
                                                                 IRMA CARRILLO RAMIREZ
                                                                 UNITED STATES MAGISTRATE JUDGE




1
    By Special Order No. 3-251, this pro se prisoner case has been automatically referred for full case management.
